Citation Nr: 1643440	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  07-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to a compensable rating for sinusitis prior to November 8, 2011.

6.  Entitlement to a compensable rating for allergic rhinitis.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1994 to February 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2005, September 2011 and December 2015 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, the Board reopened the claims of service connection for diabetes mellitus, GERD and a low back disability, and remanded them, along with the claim of service connection for hypertension, for additional development.  A separate February 2015 Board decision remanded the claim of service connection for sinusitis.  The December 2015 rating decision granted service connection for sinusitis, rated 0 percent effective August 16, 2002, and 50 percent effective November 8, 2011, and granted service connection for allergic rhinitis, rated 0 percent.  

The February 2015 Board decision also reopened and remanded a claim of service connection for a right knee disability, and remanded claims of service connection for left Achilles tendon and right knee disabilities and seeking an earlier effective date for the award of a total rating based on individual unemployability due to service-connected disability (TDIU).  That decision also denied compensation under 38 U.S.C.A. § 1151 for infertility due to surgeries at a VA facility in 2002; assigned a 50 percent rating for major depressive disorder prior to October 10, 2011; denied a rating in excess of 70 percent for major depressive disorder from October 10, 2011; denied a rating in excess of 10 percent for a right hip disability prior to February 22, 2012; denied a rating in excess of 20 percent for a right hip disability from February 22, 2012; and denied an effective date prior to October 20, 2004 for the grant of service connection for a psychiatric disability.

A December 2015 rating decision granted service connection for left lateral collateral ligament sprain, claimed as a left ankle disability and a right knee disability, and assigned October 20, 2004 as the effective date for the award of a TDIU rating,  resolving those remanded matters.  


The issues of service connection for diabetes mellitus, GERD, and a low back disability, and seeking an earlier effective date for a 50 percent rating for sinusitis and a compensable rating for allergic rhinitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's hypertension was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that it is related to his service or was caused or aggravated by a service-connected disability, to include prescribed medication he took for such disability.  


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), service department medical records, and Social Security Administration and VA medical records have been secured. He was afforded a VA examination to ascertain the etiology of hypertension.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that blood pressure readings during service were within normal limits.  

Service department medical records show that the Veteran's blood pressure was 130/84 in April 1996.  A report of medical history in April 1997 shows that the Veteran denied high blood pressure.  His blood pressure then was 140/90 and the next month it was 157/100.  

Social Security Administration records show that in November 1999 the Veteran's blood pressure was 160/100.

VA outpatient treatment records show that blood pressure in December 2000 the Veteran's blood pressure was 164/84.  A December 2006 problem list notes hypertension.  In October 2007 hypertension was noted to be controlled.

On September 2015 VA hypertension examination, it was noted that the Veteran reported his hypertension began in 2006.  The diagnosis was hypertension.  The examiner opined that it was less likely than not that hypertension was incurred in service or that it was proximately due to or the result of a service-connected disability.  She stated that hypertension was diagnosed in 2006, and that there was a gap of 11 years [from the Veteran's discharge from service, before diagnosis]; therefore, it was unrelated to service.  She noted that the clinical and objective evidence demonstrated that the condition began years after service.  She also stated that hypertension was not caused by or permanently aggravated beyond its normal progression by the medications taken for the Veteran's service-connected disabilities.  She noted that hypertension was very well controlled, without clinical evidence of aggravation of the disease beyond natural progress.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran has established service connection for major depression; chronic maxillary sinusitis; residuals of a right shoulder dislocation; left knee patellofemoral syndrome; right hip bursitis; right knee patellofemoral syndrome; left lateral collateral ligament sprain; and allergic rhinitis.  He claims service connection for hypertension on the basis that it is related to medications taken for his service-connected disabilities.  

As is noted above, the Veteran's STRs are silent for silent for hypertension.  All blood pressure readings recorded during service were normal.  Furthermore, there is no evidence that hypertension was manifested to a compensable degree in the first postservice year.  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Elevated blood pressures were first noted (as shown in the record) more than two years following service, and the Veteran acknowledged on the September 2015 VA examination that hypertension was first shown in 2006, approximately 11 years following his discharge from service.  Furthermore, there is no competent evidence in the record that relates the Veteran's hypertension directly to his service/suggests it may somehow otherwise be related directly to service.

The analysis turns to the secondary service connection theory of entitlement.  Whether or not one disease is caused or aggravated by another is a medical question that requires medical expertise.  The only medical opinion in record that expressly addresses this matter is to the effect that the Veteran's hypertension is not related to his service or to a service-connected disability (or medication taken for such disability).  The opinion, by a September 2015 VA examiner found that there was no clinical evidence that the Veteran's hypertension had been aggravated beyond it natural progress; in support she cited toi the fact that the Veteran's hypertension was well-controlled with medication.  The Board finds the opinion probative evidence in the matter, and in the absence of competent (medical) evidence to the contrary, persuasive.  The Veteran's own opinion in the matter is not competent evidence.  He is a layperson, and is not competent to provide a probative (medical) opinion on something that is a medical question beyond the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.




ORDER

Service connection for hypertension is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus, GERD and a low back disability.  He states that such disabilities are secondary to medications he takes for his service-connected disabilities.  

VA examinations in 2011 and 2015 produced opinions regarding the etiology of the diabetes mellitus, GERD and low back disability.  The September 2015 VA examinations either did not consider the medications the Veteran took for all his service-connected disabilities, and/or did not specifically address whether the claimed disabilities were aggravated by any of the already service-connected disabilities.  Notably, the examiner stated that it was less likely than not that GERD or diabetes mellitus was due to a service-connected disability.  In her rationale, the examiner referred only to the Veteran's service-connected musculoskeletal disabilities, and did not address whether or not the medication he took for major depressive disorder caused or aggravated GERD or diabetes mellitus.  Following the September 2015 VA examination of the low back, the examiner only concluded that the Veteran's low back disability was unrelated to service, and did not state whether it was aggravated by a service-connected disability, to include as due to medication for service connected disability.  The examinations were, therefore, noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Regarding the claims seeking an increased rating for allergic rhinitis and for an earlier effective date for a 50 percent rating for sinusitis, the Veteran indicated in his October 2016 substantive appeal that he wanted a videoconference hearing before the Board.  Such hearing has not yet been scheduled.  Videoconference hearings are scheduled by the AOJ. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the record to be returned to the September 2015 VA examiners (or forwarded to another appropriate physician(s)) for review and advisory medical opinions regarding the likely etiology of the Veteran's diabetes mellitus, GERD and low back disability, to specifically include whether it is at least as likely as not (a 50% or greater probability) that any such disability was caused or aggravated (the opinion must address aggravation) by a service connected disability, to include as due to medications taken for service connected disability. 

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

2.  The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the claims seeking an earlier effective date for the award of a 50 percent rating for sinusitis and a compensable rating for allergic rhinitis.  He should be notified of the location, date and time of the hearing.  Those claims should thereafter be processed in accordance with established appellate practices.

3.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


